Exhibit 10.2

2013 AMENDMENT

TO THE

STOCK OPTION AGREEMENT

WHEREAS, Blue Acquisition Group, Inc. (the “Company”) has granted options to
purchase common stock of the Company (“Options”) pursuant to that certain Stock
Option Agreement (the “Option Agreement”) pursuant to the 2011 Stock Incentive
Plan for Key Employees of Blue Acquisition Group, Inc. and its Affiliates, as
such plan may be amended from time to time (the “Plan”), and all capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Option Agreement; and

WHEREAS, Article 10 of the Plan authorizes the Committee (as such term is
defined in the Plan) to amend the terms of outstanding Options, provided that,
in the event such amendment may materially impair the rights of the holder of
such Options (the “Optionee”), the Optionee’s consent is obtained; and

WHEREAS, the Committee has determined and acknowledged that the current Annual
Performance Targets no longer provide appropriate incentives to the Optionee in
light of market factors, and in recognition of the foregoing, the Company now
desires to amend the Option Agreement to provide the Optionee with revised
opportunities to become vested in the Performance Option; and

WHEREAS, the Company by resolution of the Committee has duly approved such
amendment set forth below.

NOW, THEREFORE, the Option Agreement is hereby amended as follows:

1. Section 3.1(a)(ii)(A) of the Option Agreement is hereby amended by deleting
such section and replacing it in its entirety with the following:

 

  “(ii) Performance Option.

 

  (A) If the Company achieves the applicable EBITDA targets as set forth for
each of the Fiscal Years 2013 through 2016 in Schedule A attached hereto (each
an “Annual Performance Target”), then fifty percent (50%) of the Performance
Option (the “EBITDA Performance Option”) shall be eligible to become vested and
exercisable with respect to 12.5% of the Shares subject to the Performance
Option at the end of each Fiscal Year.”

2. Section 3.1(a)(ii)(B) of the Option Agreement is hereby deleted in its
entirety.

3. Section 3.1(a)(ii)(C) of the Option Agreement is hereby amended by deleting
such section and replacing it in its entirety with the following:

“(B) Additionally, upon the occurrence of any event or transaction (or series of
events or transactions), including, without limitation, a Change in Control,
wherein the Sponsors receive cash in respect of their direct or indirect
interests in the Company (any such event, a “Realization Event”) that results in
a Sponsor



--------------------------------------------------------------------------------

MOIC (including a Sponsor MOIC that is implied by a Sponsor IRR, as applicable)
that is greater than the Floor Vesting Target: (I) any portion of the EBITDA
Performance Option that remains unvested as of such date, and (II) the remaining
fifty percent (50%) of the Performance Option (the “Exit Return Performance
Option”), shall in each case vest up to a percentage, using linear
interpolation, that corresponds to the percentage by which the Sponsor MOIC
(including a Sponsor MOIC that is implied by a Sponsor IRR, as applicable)
achieved in such event or transaction (or series thereof) exceeds the Floor
Vesting Target, relative to its position between the Floor Vesting Target and
the Ceiling Vesting Target (the “Exit Vesting Percentage”); provided, that
solely with respect to the EBITDA Performance Option, if the percentage of the
EBITDA Performance Option that has already become vested pursuant to the vesting
scenario in clause (A) ) above (or otherwise) is equal to (or in excess of) the
Exit Vesting Percentage achieved, no additional percentage of the EBITDA
Performance Option shall vest as a result of such event or transaction (or
series thereof). For purposes of the foregoing calculation as it applies to the
entire Performance Option, the percentage that may become vested will be 0% if
the Sponsors achieve only the Floor Vesting Target, and cannot exceed 100% if
the Sponsors exceed the Ceiling Vesting Target).”

4. Section 3.1(a)(iii) of the Option Agreement is hereby amended by replacing
the reference to “20%” with “12.5%.”

5. Schedule A to the Option Agreement is hereby replaced in its entirety with
the new Schedule A to the Option Agreement, as attached hereto. Notwithstanding
the provisions of this new Schedule A, in no event shall any Annual Performance
Target for any Fiscal Year be greater than the Annual Performance Target that
was in effect for such year as set forth on such Schedule A as it existed prior
to its amendment hereby.

6. The Option Agreement (along with Schedule A and Schedule B to the Option
Agreement), as amended as provided above, shall continue in full force and
effect in accordance with its terms.

7. This amendment is effective as of January 7, 2013.

IN WITNESS WHEREOF, this amendment is hereby executed on behalf of the Company.

 

BLUE ACQUISITION GROUP, INC.

By:  

 

Name:   Title:  

Acknowledged and agreed this      day of             , 2013.

 

 

[NAME]

 

2